          Case 7:18-cv-10204-PMH Document 30 Filed 03/04/19 Page 1 of 1

Bradley J. Nash
Partner

212 612-0684                                                  26 Broadway, New York, NY 10004
bnash@schlamstone.com                                         Main: 212 344-5400 Fax: 212 344-7677
                                                              schlamstone.com

March 4, 2019

BY ECF AND EMAIL
Hon. Vincent L. Briccetti
United States District Judge
Southern District of New York
300 Quarropas St.
White Plains, NY 10601-4150

Re:       Indig, et al. v. Village of Pomona, et al., 7:18-cv-10204-VB

Dear Judge Briccetti:

This firm represents the plaintiffs in the above-referenced action. I write with the
consent of defendants’ counsel to seek the Court’s approval of (1) an agreed briefing
schedule for defendants’ motion to disqualify counsel (the “Motion”), which is currently
returnable on March 19, 2019; and (2) a two-week extension of the deadline to seek
leave to amend the complaint or add additional parties.

As to the Motion, the parties have agreed that the opposition will be filed by March 26
and the reply will be filed by April 9.

Separately, Plaintiffs request (with defendants’ consent) a two-week extension of the
deadline for adding parties or amending the complaint from March 4 to March 18. This
is the first request to extend this deadline, and the extension will not affect any other
scheduled deadlines in the existing Discovery Plan and Scheduling Order.

We thank the Court for its attention to this matter.



Respectfully,




Bradley J. Nash


cc: Christopher Riley, Esq. (by ECF)
